Citation Nr: 0520105	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-34 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chondromalacia of the right patella with history of posterior 
thigh muscle strain.  


REPRESENTATION

Appellant represented by:	D. G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from January 1958 to January 
1973.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 1997 decision by the 
RO which, in part, denied an increase in the 10 percent 
evaluation then assigned for the veteran's right knee 
disability.  In October 1999, the Board, in part, remanded 
the appeal to the RO for additional development.  In February 
2001, the Board denied an increased rating for the right knee 
disability.  

By order in February 2001, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") vacated the 
February 2001 Board decision and remanded the appeal to the 
Board for further action.  

In November 2002, the Board promulgated a decision which 
assigned an increased evaluation to 20 percent for the right 
knee disability, and the veteran appealed to the Court.  In 
December 2003, the Court granted a joint motion to vacate, in 
part, and remand the November 2002 Board decision.  In August 
2004, the Board remanded the appeal to the RO for additional 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The November 2002 Board decision was vacated by the Court 
because the Board failed to provide adequate reasons and 
bases as to why the veteran was not entitled to a rating 
higher than 20 percent for his right knee disability.  The 
appeal was remanded in August 2004, primarily to obtain 
essential medical information concerning the severity of the 
right knee disability and, in particular, the degree of any 
functional impairment.  The examiner was asked to provide 
responses to specific questions concerning the right knee and 
thigh disability, and to render an opinion concerning the 
degree of any functional loss due to pain, on repeated use, 
and during flare-ups under 38 C.F.R. §§ 4.40 and 4.45, and 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
RO was instructed to review the examination report and 
determine if all medical findings necessary to rate the 
disability had been provided by the examiner and, if not, 
return the report for corrective action.  It appears that the 
Board's detailed instructions were not completed.  

While the examiner provided information concerning actual 
functional impairment due to pain and on repeated use, he did 
not address the questions of whether there was excess 
fatigability or incoordination in the knee, or whether there 
was any functional impairment during flare-ups.  The Board 
recognizes that these may be difficult questions to answer 
without resorting to speculation.  Nonetheless, the Court 
requires that they are addressed by a physician, as the Board 
is not competent to render opinions requiring medical 
expertise.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic code(s).  
It is not permitted to discuss factors outside the scope of 
the rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Given the absence of relevant clinical information and 
failure to obtain the requested medical opinions, the Board 
is compelled to remand the appeal for additional development.  
See Murinscsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA and non-VA who treated him 
for right knee disability since October 
2004.  Thereafter, the RO should obtain 
these records and associate them with the 
claims file.  If records cannot be 
obtained, this should be noted in the 
claims folder, and the veteran should be 
notified and so advised.  

2.  The claims file and a copy of this 
remand should be forwarded to the 
physician who conducted the January 2005 
VA examination so that he can provide a 
response to the following questions:  

I  Was there weakened movement, 
excess fatigability, or 
incoordination in the right knee.  
If feasible, this should be 
expressed in terms of the degree of 
additional loss of range of motion 
or favorable, intermediate or 
unfavorable ankylosis.  

II  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the right knee is used 
repeatedly over a period of time.  
This should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable, intermediate or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

III  Were there are any residual 
symptoms or findings of posterior 
muscle strain of the right thigh.  
If so, the extent and severity of 
any functional impairment related to 
the posterior thigh muscle should be 
noted.  

If the physician is no longer at that 
facility, the veteran should be scheduled 
for another VA orthopedic examination to 
determine the current severity of his 
right knee disability and whether there 
are any identifiable residuals of a right 
posterior thigh muscle strain.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to the physician for 
review of the case, and a notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

In addition the questions above, the 
examiner should note any limitation of 
motion in the right knee and indicate 
what is considered normal range of 
motion.  Tests for stability in the knee 
should be accomplished, and any 
instability should be classified as mild, 
moderate, or severe.  

The examiner is advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right knee disability in 
accordance with the specified criteria.  
If the examiner finds that it is not 
feasible to answer any question, he 
should so indicated and include an 
explanation.  The clinical findings and 
reasons upon which the opinions are based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  If another examination is necessary, 
the veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  He is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim. 

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the right knee 
disability have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2004).  

6.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his attorney should be 
furnished a Supplemental Statement of the 
Case, and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  




_________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


